United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 January 13, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 02-50529
                          Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

CHRISTOPHER COLLIER,

                                          Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                          (MO-01-CR-95-1)
                       --------------------

Before DAVIS, WIENER, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant Christopher Collier appeals his conviction

and sentence for   conspiracy to possess with intent to distribute

more than 50 grams of methamphetamine and with possession of

methamphetamine. Collier argues that the district court erred when

it overruled his objection to testimony by one of his co-defendants

about his relationship with Collier prior to the dates alleged in

the indictment.    Collier suggests that his stipulation to a prior

state conviction for trafficking in methamphetamine sufficiently


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
established intent for the instant offense and that the jury may

have convicted him for the extrinsic conduct, not that alleged in

the indictment.   Id.

     Taylor’s testimony was admissible under FED. R. EVID. 403

because its probative value was not substantially outweighed by any

unfair   prejudice,   and   the   testimony   otherwise   satisfied   the

requirements of FED. R. EVID. 404(b).     United States v. Misher, 99

F.3d 664, 670 (5th Cir. 1996)(citing United States v. Beechum, 582

F.2d 898, 911 (5th Cir. 1978)(en banc)).          Any possibility that

Taylor’s testimony might have unduly prejudiced the jury was

sufficiently offset by the court’s instructions to the jury.

United States v. Honer, 225 F.3d 549, 555-56 (5th Cir. 2000).

AFFIRMED.